Fourth Court of Appeals
                                   San Antonio, Texas
                                        January 27, 2017

                                      No. 04-16-00694-CR

                                     Rene DE LA CERDA,
                                           Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                  From the 227th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016CR5361
                       Honorable Kevin M. O'Connell, Judge Presiding


                                         ORDER

        On November 7, 2016, we granted counsel’s motion to withdraw as appellate counsel and
ABATED the appeal to the trial court to determine whether appellant is indigent, and if so, to
appoint new appellate counsel. See Duncan v. State, 653 S.W.2d 38, 40 (Tex. Crim. App. 1983)
(holding that appellate courts may abate appeals so that trial court can assure appellant has
effective assistance of counsel).

        On January 18, 2017, the trial court clerk filed a supplemental clerk’s record containing a
certificate of death. The certificate of death reflects that appellant died on December 8, 2016.
Accordingly, we REINSTATE the appeal on the docket of this court. Given appellant’s death,
we permanently ABATE the appeal to the trial court. TEX. R. APP. P. 7.1(a)(2).




                                                     _________________________________
                                                     Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of January, 2017.
___________________________________
Keith E. Hottle
Clerk of Court